                                                                                USDCSDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC#:._ _ _ _ __
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED:    10/30/2019
-------------------------------------------------------------x

DARRYL POTTER,                                                        17-cv-8503 (AJN) (KHP)
                                    Plaintiff,
                                                                            ORDER (revised)

                          -against-

THE CITY OF NEW YORK, et al.,
                                     Defendants.
 -----------------------------------------------------------x

        IT IS HEREBY ORDERED that Sable Loyce shall appear for her deposition in this

action at the office of the plaintiff’s counsel, Nathaniel B. Smith, 225 Broadway, Suite 1901, New

York, New York 10007, and that said deposition shall commence at 10:00 AM on November 15,

2019 and shall continue until completed and all counsel have had an opportunity to examine the

deponent; and

        IT IS FURTHER ORDERED that violation of this Order shall be punished as contempt

of the Court; and

        IT IS FURTHER ORDERED that a true and correct copy of this Order shall be

personally delivered to Sable Loyce on or before November 6, 2019.

               30 2019
Dated: October __,



                                                                 ___________________________________
                                                                  UNITED STATES MAGISTRATE JUDGE
To:

Sable Loyce
6610 Grand Avenue
Maspeth, NY 11378

Darshan Patel, Esq.,
Jacqueline A. Facano, Esq.
Heidell, Pittoni, Murphy & Bach, LLP
99 Park Avenue
New York, New York 10016-1601


Richard J. Femia, Esq.
Goldberg Segalla
PO Box 780
Buffalo, NY 14201

Law Offices of Daniel J. McCarey
Gillian Kost, Esq.
165 Mountainview Road,
Warren, NJ 07059

Nathaniel B. Smith
225 Broadway – Suite 1901
New York, New York 10007




	  
